         Case 1:19-cv-00916-YY           Document 24          Filed 12/02/20         Page 1 of 2




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                                MEDFORD DIVISION


 RICHARD WADE ROGERS,

                          Plaintiff,                      Civil No. 1:19-cv-00916-YY


 COMMISSIONER OF SOCIAL
 SECURITY,

                      Defendant.
                       -----------------------------------------------------------
                                Order Awarding Attorney’s Fees
                           pursuant to the Equal Access to Justice Act,
                                       28 U.S.C. § 2412(d)

        Before the Court is the Motion of Plaintiff, Richard Wade Rogers, for award of attorney’s
fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as
well as the position of the defendant commissioner, if any, and recognizing Plaintiff’s waiver of
direct payment and assignment of EAJA to his counsel,

        IT IS HEREBY ORDERED that attorney fees, expenses, and costs in the total amount
of Five Thousand Six Hundred Fifty-Five Dollars and Forty-Three Cents ($5,655.43) pursuant to
the Equal Access to Justice Act, 28 U.S.C. § 2412(d) are awarded to Plaintiff. Astrue v. Ratliff,
130 S.Ct. 2521 (2010).

The Court hereby awards EAJA fees, broken down as follows:

       1. Plaintiff is awarded 24.5 hours in 2019 and 2020 at $205.25 per hour in the amount of
$5,028.63 for attorney’s fees under 28 U.S.C. § 2412(d);

       2. Plaintiff is awarded 6.1 hours at $100.00 per hour in the amount of $610.00 for
Paralegal Services.

      3. Plaintiff is awarded $16.80 in expenses for Certified Mail for service of Summons and
Complaint.

        If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,
and costs are not subject to offset allowed under the Department of the Treasury’s Offset
Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to
Plaintiff’s attorney, Edward A. Wicklund.
         Case 1:19-cv-00916-YY       Document 24       Filed 12/02/20    Page 2 of 2




        Whether the check is made payable to Plaintiff or to Edward A. Wicklund, the check
shall be mailed to Edward A. Wicklund at the following address:

       250 South Clinton Street
       Suite 210
       Syracuse, NY 13202



So ordered.


       December 2, 2020
Date: ________________                        /s/ Youlee Yim You
                                           ______________________________
                                           Youlee Yim You
                                           United States Magistrate Judge




[Order proffer: Edward A. Wicklund; copy to Renata A. Gowie]
